Case
Case 1:19-cv-16627-RMB-KMW
     1:17-cv-08911-RMB-AMD Document 12
                                    7-1 Filed
                                         Filed01/22/19
                                               06/05/18 Page
                                                         Page11ofof21
                                                                    21PageID:
                                                                       PageID:217
                                                                               75




       FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

            UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY


           CHRISTOPHER SHORTER #21344-017                                                   COMPLAINT
     TA~K.A.---CHRISSY)
     (Enter above the full name of the plaintiff In this action)

                          V.                                                Civil Action No. 17-8911 (RMB)
       UNITED STATES OF AMERICA                                             (~M!U:~~?:~f!~~~:-~:~·;~~~-~········"····,
       WARDEN JORDAN HOLLINGSWORTH
                               -----·----·                                           -· II      r.1    RECEIVED                                 ,
        ASSOCIATE WARDEN CHRISTINE DYNAN
           (Pleasereview attai:hrl)
     (Enter the full name of the defendant of defendants in this action)
                                                                             (
                                                                                 I
                                                                                       4,,r:1,:·: .J

                                                                                     ,·r,,>,.t
                                                                                               J,1~
                                                                                               ~1
                                                                                                            JUN· -5 2018
                                                                                                       AT 8:30                M
                                                                                                                                                    )
                                                                                      ,. '.,i:~        WILLIAM T. WALSH. CL~,R~ .... r    ii
                                         INSTRUCTIONS; READ CAREFULLY ·
                                                                                                                           . . . . .,~. . . a
   1.    This complaint must be legibly handwritten or typewritten, signed by
   the plaintiff and subscribed to· under penalty of perjury as being true and
   correct. All questions must be answered concisely in the proper space on
   the form. Where more space is needed to answer any question, attach a
 ' separate sheet.

     2.    In accordance with Rule 8 of the Federal Rules of Civil Procedure, the
     complaint should contain (1) a short and plain statement of the grounds
     upon which the court's jurisdiction depends, (2) a short plain statement of
     the claim showing that you are entitled to relief, and (3) a deniand for
     judgment for the relief which you seek.

     3.   You must provide the full name of each defendant or defendants and
·J   where they can be found.
·,j · 4.    You must send the original and one cdpy of the complaint to the Clerk
     of the District Court. You must also send o0e additional copy of the
     complaint for each defendant to the Clerk. Do not send the complaint
     directly to the defendants.                 '                 ··

     5.    Upon receipt of a fee of$400.00 (a. filing,fee of $350.00/and an
     administr:ative'.fee bf  $'5o'.:oo), your complaint will be filed. You will be
     responsible for service of a separate summo:rs and copy of the, complaint on
     each defendant. See Rule 4, Federal Rule of Civil Procedure. ·



     ON J-ProSe·006-ProSePrisCvRgh ts Cm p Frm -STAN DARD·(Rev.O S· 2013)                                               Page 1
Case
Case 1:19-cv-16627-RMB-KMW
     1:17-cv-08911-RMB-AMD Document 12
                                    7-1 Filed
                                         Filed01/22/19
                                               06/05/18 Page
                                                         Page22ofof21
                                                                    21PageID:
                                                                       PageID:218
                                                                               76




                               PAGE 1 CONTINUED

ASSOCIATE WARDEN ROBERT HAZZLEWOOD
Dr. MARANTZ.
CAPTAIN.PENA- - . - - -
Lt. BITTNER (SIS).
CARL SCEUSA, MD/CCHP
UNIT MANAGER BYRD
COUNSELOR HAMEL
FORT.DIX PREA COMPLIANCE MANAGER
     DEFENDANT(s)
Case
Case 1:19-cv-16627-RMB-KMW
     1:17-cv-08911-RMB-AMD Document 12
                                    7-1 Filed
                                         Filed01/22/19
                                               06/05/18 Page
                                                         Page33ofof21
                                                                    21PageID:
                                                                       PageID:219
                                                                               77




   6.    If you ·cannot prepay the ·$'400.00 fee, you may request permission to
   proceed in forma pauperis in accordance with the procedures set forth in
   the application to proceed in forma pauperis. See 28 U.S.C. §1915. (If
   there is more than one plaintiff, each plaintiff must separately request
   permission to proceed in forma pauperis.)

   7.    If you :are,giveh•per;mission to proceed in forma<paLiperis,:the .$SmOO
   Administrati\.le.· Fee will':'nqthe ·assessed. The Clerk will prepare and issue a
   copy of the summons for each defendant. The copies of summonses and the
   copies of the complaint which you have submitted will be forwarded by the
   Clerk to the United States Marshal, who is responsible for service. The
   Marshal has USM-285 forms you must complete so that the Marshal can
   locate and serve each defendant. If the forms are sent to you, you must
   complete them in full and returri the forms to the Marshal.



                                     QUESTIONS TO BE ANSWERED

   la.      Jurisdiction is asserted pursuant to (CHECK ONE)

                     42 U.S.C. §1983 (applies to state prisoners)

               X     Bivens v. Six Unknown Named Agents of Fed. Bureau of
                     Narcotics, 403 U.S. 388 (1971) and 28 U.S.C. § 1331 (applies
                     to federal prisoners)

            If you want to assert jurisdiction under different or additional
            statutes, list these below:
               (28 uscs§§l346(b) and 2672]

   lb.      Indicate whether you are a prisoner or other confined person as
            follows:

                   Pretrial detainee

           _       Civilly-committed detainee

           _       Immigration detainee

           _       Convicted and sentenced state prisoner

           ~       Convicted and sentenced federal prisoner

           _       Other: (please explain) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


   DNJ-ProSe-006-ProSePrisCvRghtsCmpFrm-STANDARD-(Rev.05-2013)                 Page 2
Case
Case 1:19-cv-16627-RMB-KMW
     1:17-cv-08911-RMB-AMD Document 12
                                    7-1 Filed
                                         Filed01/22/19
                                               06/05/18 Page
                                                         Page44ofof21
                                                                    21PageID:
                                                                       PageID:220
                                                                               78




   2.      Previously Dismissed Federal Civil Actions or Appeals

           If you are proceeding in forma pauperis, list each civil action or appeal
           you have brought in a federal court while you were incarcerated or
           detained in any facility, that was dismissed as frivolous or malicious, or
           for failure to state a claim upon which relief may be granted. Please
           note that a prisoner who has on three or more prior occasions, while
           detained in any facility, brought an action or appeal in a federal court
           that was dismissed as frivolous or malicious, or for failure to state a
           claim upon which relief may be granted, will be denied in forma
           pauperis status unless that prisoner is under imminent danger of
           serious physical injury. See 28 U.S.C. § 1915(9).

   a.      Parties to previous lawsuit:

           Plaintiff(s):       CHRISTDPHER SHORTER #21344-017


           Defendant(s):           WARDEN BILLY ROMERO, ASSOCIATE WARDEN STEVIE KNIGHT'
                                CAPTAIN DEBORAH COLON, CHAPLAIN C. WAWERU

   b.      Courf     ar.id docket number: United States District Court For The Southern District
           Ot l:t'. or1da, 1: 17-cv-21244-UU
   c.      Grounds for dismissal: ()         frivolous  () malicious (PENDING)

                                              ( )      failure to state a claim upon which relief
                                                       may be granted

   d.      Approximate date of filing lawsuit:_4_/4_/_2_0_1_7_ _ _ _ _ _ _ _ _ __

  e.       Approximate date of disposition:_Cu_rr_e_n_t_l..,_y_P_e_n_d_i~ng=----------

           If there is more than one civil action or appeal, describe the additional
           civil actions or appeals using this same format on separate sheets.

  3.       Place of Present Confinement?                  Miami FCI, Miami, Florida

  4.       Parties

           (In item (a) below, place your name in the first blank and place your
           present address in the second blank. Do the same for additional
           Plaintiffs, if any.)

          a.       Name of plaintiff: CHRISTOPHER SHORTER

  DNJ-ProSe-006-ProSePrisCvRghtsCmpFrm-STANDARD-(Rev.05-2013)                                Page 3
      Case
      Case 1:19-cv-16627-RMB-KMW
           1:17-cv-08911-RMB-AMD Document 12
                                          7-1 Filed
                                               Filed01/22/19
                                                     06/05/18 Page
                                                               Page55ofof21
                                                                          21PageID:
                                                                             PageID:221
                                                                                     79



                                     PAGE 3 CONTINUED

2.)    (a.)     Parties to previous lawsuit:·
                Plaintiff(s):   CHRISTOPHER SHORTER #21344-017
                Defendant(s): United States of America, Warden Billy Romero, Associate
                               Warden Stevie Knight, Captain Deborah Colon, Sean Mc.Neel
                               Lieutenant, M.Morel (AHSA), Lupe Sierra <HIT)
       (b.)     Court and dJCket number: United States District Court For Th~ Southern
                DL,trict Of Florida, 1:17-24476-UU
       (c.)     N/A
       (d.)     Approximate date of filing lawsuit:     12/6/2017
       (e.)     Approximate date of disposition:     CURRENTLY PENDING




       (a.)    Parties to previous lawsuit:
               Plaintiff(s): CHRISTOPHER SHORTER #21344-017
               Defendant(s): Mark S. Inch, Dr. D1.~borah G. Schult, DHD, Dr. Jeffery D.
               Allen, MD, Transgender Clinical Care Team, (TCCT), J.A. Keller, CDR Todd
               Crawford, Dr. Angel Ortiz, MD, Warden Bryan Dobbs
       (b.)    Court and docket number: United States District Court For The Southern
               District Of Florida, 1 :17-cv-24736·-MGC
       (c.)    Denied
       (d.)    Approximate date of filing lawsuit:     12/27/2017
       (c.)    Approximate date of disposition:    4/10/2018
Case
Case 1:19-cv-16627-RMB-KMW
     1:17-cv-08911-RMB-AMD Document 12
                                    7-1 Filed
                                         Filed01/22/19
                                               06/05/18 Page
                                                         Page66ofof21
                                                                    21PageID:
                                                                       PageID:222
                                                                               80




                    Address: Miami FCI, PO BOX 779800, Miami, Florida 33177

                    Inmate#:         21344--01 7

           b.       First defendant:

                    Name: JORDAN HOLLINGSWORTH

                    Official position :_W_A_R_D_E_N_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                    Place of employment: Fort Dix FCI, (Retired)

                    How is this person involved in the case?

                    (i.e., what are you alleging that this person did or did not do that
                    violated your constitutional rights?)
             Please refer to detailed item 116, "Statement of Claims".




           c.       Second defendant:

                    Name: CHRISTINE DYNAN

                    Official position: ASSOCIATE WARDEN

                    Pl ace of employment: _F_O_R_T_D_I_X_F_C_I_ _ _ _ _ _ _ _ _ __

                    How is this person involved in the case?

                    (i.e., what are you alleging that this person did or did not do that
                    violated your constitutional rights?)

            Please refer to detailed item 116, "Statement of Claims".




           d.      If there are more than two defendants, attach a separate
                   sheet. For each defendant specify: (1) name, (2) official
                   position, (3) place of employment, and ( 4) involvement of
                   the defendant.



  DNJ-ProSe-006-ProSePrisCvRghtsCmpFrm-STANDARD-(Rev.05-2013)                     Page 4
 Case
 Case 1:19-cv-16627-RMB-KMW
      1:17-cv-08911-RMB-AMD Document 12
                                     7-1 Filed
                                          Filed01/22/19
                                                06/05/18 Page
                                                          Page77ofof21
                                                                     21PageID:
                                                                        PageID:223
                                                                                81



                                PAGE 4 CONTINUED

d.     Third defendant:
Name: ROBERT HAZZLEWOOD
Official Position:    ASSOCIATE WARDEN
Place of employment: FORT DIX FCI
How is this person involved in the case?
Please ref er to de tailed i tern 116, "Statement of Claims".


e.     Fourth defendant:
Name: DR. MARANTZ
Official position: Chief of Psychology
Place of employment: FORT DIX FCI
How is this person involved in the case?
Please refer to detailed item 116, "Statement of Claims".


f.     Fifth defendant:
NHme:  UNKNOWN PENA
Official position: Captain
Place of employment: FORT DIX FCI
How is this person involved in the case?
Please ref er to de tailed i tern 116, "Statement of Claims" .


g.     Sixth defendant:
Name:  UNKNOWN BITTNER
Official position: Lieutenant, Special Investigative Supervisor
Place of employment: FORT DIX FCI
How is this person involved in the case?
Please refer to detailed item 116, "Statement of Claims".


h.     Seventh defendant:
Name:  UNKNOWN HAMEL
Official position: Counselor
Place of employment: FORT DIX FCI
How is this person involved in the case?
Please refer to detailed item 116, "Statement of Claims".


i.     Eighth defendant:
Name: CARL SCEUSA
Official position: MD/CCHP
Place of employment: FORT DIX FCI
How is this person involved in the case?
Please refer to detailed item 116, "Statement of Claims".


j.     Ninth defendant:
Name:  UNKNOWN BYRD
Official position: Unit Manager
Place of employment: FORT DIX FCI
Uow_ts this person iDyolved in the case?
Please refer to deta1 ed item 116, "Statement of Claims".
 Case
 Case 1:19-cv-16627-RMB-KMW
      1:17-cv-08911-RMB-AMD Document 12
                                     7-1 Filed
                                          Filed01/22/19
                                                06/05/18 Page
                                                          Page88ofof21
                                                                     21PageID:
                                                                        PageID:224
                                                                                82



                               PAGE 4 CONTINUED


k.     Tenth defendant:
Name: UNKNOWN
Official position: PREA Compliance Manager
Place of employment: FORT DIX FCI
How is this person involved in the case?
Please refer to detailed item 116, "Statement of Claims".




                                DEFENDANTS END
Case
Case 1:19-cv-16627-RMB-KMW
     1:17-cv-08911-RMB-AMD Document 12
                                    7-1 Filed
                                         Filed01/22/19
                                               06/05/18 Page
                                                         Page99ofof21
                                                                    21PageID:
                                                                       PageID:225
                                                                               83




  5.       I previously have sought informal or formal relief from the appropriate
           administrative officials regarding the acts complained of in the
           Statement of Claims on page 6.

           _2_Yes                 No

           If your answer is "Yes," briefly describe the steps taken, including how
           relief was sought, from whom you sought relief, and the results.
           BOP Administrative Remedy Program. Exhausted---Remedy ID#
           857082 & 860656. ·(s,ee Attached with Exhibits)
           BOP Administrative Tort Claim. Exhausted---Tort Claim#
           TRT--NER--2017--00941 (See Attached with Exhibits)

           If your answer is "No," briefly explain why administrative remedies
           were not exhausted.




  6.       Statement of Claims

           (State here as briefly as possible the facts of your case. Describe how
           each defendant violated your rights, giving dates and places. If you do
           not specify how each defendant violated your rights and the date(s)
           and place of the violations, your complaint may be dismissed. Include
           also the names of other persons who are involved, including dates and
           places. Do not give any legal arguments or cite any cases or statutes.
           If you intend to allege a number of related claims, number and set
           forth each claim in a separate paragraph. Use as much space as yc;:>u
           need. Attach a separate sheet if necessary.)
           1.) UNITED STATES OF AMERICA
           Under the Federal Tort Claims ("FTCA"), the FTCA provides
           a mechanism by ~hich individuals may recover damages from
           the United States for loss to property, personal injury
           or death resulting from the negligent or wrongful act or
           omission of any federal employee, where that employee was
           acting within the scope of his office or employment and
           under circumstances where the United States, if ---CONTINUED
  DNJ-ProSe-006-ProSePrisCvRghtsCmpFrm-STANDARD-(Rev.05-2013)                 Page 5
Case
Case 1:19-cv-16627-RMB-KMW
     1:17-cv-08911-RMB-AMD Document 12
                                    7-1 Filed
                                         Filed01/22/19
                                               06/05/18 Page
                                                         Page10
                                                              10ofof21
                                                                     21PageID:
                                                                        PageID:226
                                                                                84




            a private person, would be liable to the claimant under
            the law of the place where the act or omission occurred,
            The United States of America is responsible for each of
            the defendants actions in this case. Please see attached
            Administrative Claim No. TRT-NER-2017-00941 denial letter
            whereas the United States consented to being sued,
            This civiili. rights action seeks redress from the
            unconstitutional, discriminatory and unlawful manner by
            which I was incarcerated under conditions posing a
            substantial risk of serious harm which lead to me being
            sexual assaulted on 10/14/2015 while housed at Fort Dix
            FCI/West Unit.  I addressed the issue(s) which lead to
            me being sexual assaulted in the Bureau of Prisons
            Administrative Re~edy Program within Remedy ID# 857082
            and 860656, which was denied at each level.  I then filed
            Administrative Tort Claim No. TRT-NER-2017-00941 which
            was denied on April 28, 2017.  I intend to prove in this
            civil rights action that each of the defendants was aware
            of a serious risk of harm, however acted with an attitude
            of deliberate indifference to that excessive risk of harm
            to my safety.  This DERELICTION of DUTY contributed ta
            the sexual abuse and lead to the violations of my 5th and
            8th Amendment Rights.  The specific information is as follows:
            2.) VIOLATION OF 5TH AMENDMENT RIGHTS OF DUE PROCESS
            On 10/14/2015, I was sexually assaulted, however due to
            defendants' WARDEN JORDAN HOLLINGSWORTH, ASSOCIATE WARDEN
            CHRISTINE DYNAN, ASSOCIATE WARDEN ROBERT HAZZLEWOOD
           CAPTAIN PENA, LT. BITTNER (SIS), DR. CARL SCEUSA, MD/CCHP,
           and FORT DIX PREA COMPLIANCE MANAGER, I was not able to
                                  CONTINUED
  7.       Relief

           (State briefly exactly what you want the Court to do for you. Make no
           legal arguments. Cite no cases or statutes.)
          As to the United States of America $100,000,000.00, (One
        Hundred Million Dollars)
            As to each of the defendants $2,500,000.00, (Two Million
        Five Hundred Thousand Dollars)


  DNJ-ProSe-006-ProSePrisCvRghtsCmpFrm-STANDARD-(Rev.05-2013)               Page 6
  Case
  Case 1:19-cv-16627-RMB-KMW
       1:17-cv-08911-RMB-AMD Document 12
                                      7-1 Filed
                                           Filed01/22/19
                                                 06/05/18 Page
                                                           Page11
                                                                11ofof21
                                                                       21PageID:
                                                                          PageID:227
                                                                                  85



                        STATEMENT of CLAIMS CONTINUED


hold the perpetrator Inmate Michael Garcia accountable due to the poorly
6o~ducted investigation in violation of my Due Process Rights.  Each
defendant listed played a role in the investigation and could have
intervened to ensure it was conducted properly by the Bureau of Prisoris
policy and in a manner not to offend my constitutional rights.



      VIOLATION OF MY 8TH AMENDMENT RIGHTS

FAILURE TO PROTECT, FAILURE TO INTERVENE, FAILURE TO INVESTIGATE


Each issue raised by me before and after being sexually assaulted was
handled in a muti-disciplinary forum and was signed off on and agreed
upon by each defendant, therefore each defendant was personally and
offically involved in every decision made about me.  Na defendant listed
in this case is being held accountable for their subordinates' decisions
or inactions.  The decisions that was made was agreed upon by each
defendant in their personal and official capacities.  Specifically:

On 6/16/2015, I arrived at Fort Dix FCI/West Unit.  I had previously
been diagnosed with GENDER DYSPHORIA prior to being housed at Fort Dix
FCI, therefore I already had a treatment plan in operation.  I was housed
in building 5841, in a (12) man room with (11) men.  Each of the defendants
was aware that I was coming to that institution and that I am a TRANSGENDER
inmate, however made no reasonable housing accommodations to ensure
my safety.

On 6/22/2015, a Intake Screening that was taken upon my arrived at Fort
Dix FCI placed me "at risk" for sexual victimization, whereas all
department heads (each of the defendants) was notified. (See A.tta:::rn:::1 Exhibit 1)

On 7/7/2015, I had a meeting with Unit Manager Byrd and Counselor Hamel,
per a meeting I had with the Psychology Department where I expressed
my feeling of being unsafe being housed with (11) men.   I wear female
undergarments, (i.e. bra & panties), however in such setting I had no
privacy and had to sleep fully clothed in a room with no air conditioning
to conceal my undergarments.  Unit Manager Byrd, told me he was sent by
the Warden to talk directly to me about my concerns. I expressed my concern
of being housed in a (2) man cell with a screened cell mate to at least
attempt to alleviate my risk of harm.  I expressed that the Program
Statement 5324.12, "Sexually Abusive Behavior Prevention and Intervention",
supported my position because I was already a victim of a PREA violation
at the hands of staff at another institution.  I told them that per
(PS) 5324.12§115.4l(a), (d)(7), (8), (9), I was "at risk" for sexual
victimization.  Counselor Hamel, objected to me being housed in a (2)
man cell, because he said that I had not been at the institution long
enough.  The length of time I was at the institution was the only concern
of Counselor Hamel.  My safety was not Counselor Hamel's concern.
   Case
   Case 1:19-cv-16627-RMB-KMW
        1:17-cv-08911-RMB-AMD Document 12
                                       7-1 Filed
                                            Filed01/22/19
                                                  06/05/18 Page
                                                            Page12
                                                                 12ofof21
                                                                        21PageID:
                                                                           PageID:228
                                                                                   86



                              STATEMENT OF CLAIMS CONTINUED

On 7/10/2015, I was moved into a (2) man c.ell. Cell 207 which is lo,::ated on the Sec.ond
floor of Building 5841 Housing Unit is the last cell on the hallway. It is also the
farthest cell from the Officer's Station which is located on the First Floor. No cells
at FCI Fort Dix have locks on the doors.
On 7/13/2015, I reported to Psychology Services and expressed concerns about comments
inmates had been making about my nipples. I requested undergarments to keep them from
showing. I also expressed being very uncomfortable being housed at Fort Dix FCI.
Specifically, I reported, "feeling very uncomfortable", particularly showering around
other inmates. I expressed concern that I was being placed at High Risk for being
sexually harassed and/or assaulted, due to the institution's overall violent moral
and being housed at Fort Dix FCI with no locking device on any of the doors in the
housing units cells. (Each Defendant was Notified)(See Attached Exhibit 2)
On 8/11/2015, Muslim Inmate Howard Sanders was moved out of Cell 207 with me. Counselor
Hamel moved a Sex Offender in the cell with me.
On 8/14/2015, I wrote a Personal Notice to Warden Hollingsworth/Informal Grievance
for not properly training Counselor Hamel about the housing decisions that he made about
me---A Transgender Inmate. Counselor Hamel made it his regular course of operation to
place me in harms way with the housing decisions made about me. (Each Defendant was
Notified)(See Attached Exhibit A)
On 8/18/2015, I submitted a transfer request. I personally gave it to Unit Manager Byrd,
who forwarded it to Associate Warden Dynan and Warden J. Hollingsworth. I also personally
took a copy of this transfer request to the Psychology Department, specifically Dr.
Rehwhinkle who in turn talked to Dr. Marantz while I waited. Dr. Marantz in turn
talked to Associate Warden Hazzlewood about getting my transfer request approved. I
clearly placed each defendant on notice of my safety concerns and attached the BOP
Program Statement information which supported my request of an Expedited Transfer to a
Higher Security Facility with secure housing, (i.e. Cells with Locks on the doors)
(See Attached Exhibit B)
On 8/18/2015, while at Psychology Services, I clearly expressed concern that I was being
placed "at risk" of sexual victimization by all the defendants. (Each defendant was
Notified)(See Attached Exhibit 3)
On 8/21/2015, I was called to the Psychology Department where Dr. Rehwhinkle was
instructed by Dr. Marantz to tell me that she agreed with my transfer request and was
in the process of getting the transfer approved. Dr. Rehwhinkle was also instructed to
tell me that I would not be getting another cell mate as long as I was housed at Fort
Dix FCI due to Counselor Hamel placing a Sex Offender in the cell with me, however I
remained housed in cell 207 on the Second Floor. The farthest cell away from the
Officer's station by myself without a locking device on the door. My request to place
a makeshift locking device on the door was denied. (See Attached Exhibit 4)
On 8/24/2015, I submitted Part Two to my transfer request. (See Attached Exhibit C)
On 9/4/2015, Associate Warden Hazzlewood and Dr. Marantz had a meeting via teleconference
with the Gender Dysphoria Committee, which is located at the BOP's Central Office, to
get the authority to transfer me to a safer institution due to my safety concerns.
   Case
   Case 1:19-cv-16627-RMB-KMW
        1:17-cv-08911-RMB-AMD Document 12
                                       7-1 Filed
                                            Filed01/22/19
                                                  06/05/18 Page
                                                            Page13
                                                                 13ofof21
                                                                        21PageID:
                                                                           PageID:229
                                                                                   87


                             STATEMENT OF CLAIMS CONTINUED

On 9/5/2015, I submitted Addendum 3, Request for Transfer with Program Statement 5100.08
authority. (See Attached Exhibit D)
On 9/10/2015, I submitted a Notice of Filing for Preliminary Declaratory, Injunctive
Relief and a Temporary Restraining Order. I further expressed my concern with no
urgency being utilized concerning transferring me away from the unsafe housing conditions
I was housed in at Fort Dix FCI. (See Attached Exhibit E)
On 9/11/2015, I submitted my concerns with beins transferred to a Low Custody Institution
without secure housing. (See Attached Exhibit 5)

On 9/21/2015, Request for Transfer, Form 409, was submitted to DSCC, whereas Fort Dix Staff
admitted to not being able to provide proper security for me. Specifically, "On
September 4, 2015, it was determined by the Gender Identity Dysphoria Committe (GID)
that inmate shorter should be transferred based on the configuration of the institution
and the· housing units. Based on the physical layout of this facility FCI Fort Dix
cannot provide the same type of supervision as in other insitutions." (See Attached Exhibit F)

On 9/22/2015, I submitted a revised transfer request.   (See Attached Exhibit G)
On 10/5/2015, Associate Warden Robert Hazzlewood placed a Memo on the inmate's computer
system about safety concerns. Specifically, "This message serves to inform all inmates
on the East and West compounds that your visiting privileges are suspended until further
notice due to security concerns, including repeated assaults on staff. Do not assault
staff or interfere with their ability to carry out their duties." This notice was related
to all the violence and violent assaults and sexual abuse rampantly occurring at FCI
Fort Dix. (See Attached Exhibit H)
On 10/8/2015, Associate Warden Robert Hazzlewood placed another Memo on the inmate's
computer system about safety concerns. Specifically, "Notification Over the past several
weeks, there has been significant increase in security issues involving staff and inmate
assaults as well as hard contraband such as cell phones and weapons. staff have
reponsibility to provide a safe and secure environment to all staff, visitors, and
inmates." (See Attached Exhibit I)

On 10/14/2015, at approximately 1:45am while asleep in my assigned cell of 207, I woke
up with a sharp object cutting me on my neck. Inmate Michael Garcia #40236-424, Sexually
Assaulted me. Inmate Michael Garcia was wearing a gray hood made into a ski mask however
after I got over the shock of the situation I knew who he was. During the sexual
assault Inmate Michael Garcia cut me (7) times with a sharp object. After the assault
was over I ran downstairs to the Officer's station and reported being sexually assaulted.
I was seen by Dr. Carl Sceusa, MD/CCHP, an institution doctor, however he did not do a
Rape Kit, Collect DNA or do a Forensic Medical Exam, neither did he refer me off-site
for such evidence preservation examination. The only medical care that was provided
to me was Dr. Carl Sceusa, MD/CCHP cleaned my wounds with Betadine. I was placed in the
(SHU), involuntary segregation protective custody. (See Attached Exhibit(s) 6, 7 & T)
On 10/21/2015, I was interviewed by (SIS) Lt. Bittner about the sexual assault some (7)
full days after my sexual assault. He conducted the interview in a non-chalant way as
if he really did not want to do it and was not very concerned about me being sexually
assaulted. He only conducted the interview (7) full days after my sexual assault as a
formality.
   Case
   Case 1:19-cv-16627-RMB-KMW
        1:17-cv-08911-RMB-AMD Document 12
                                       7-1 Filed
                                            Filed01/22/19
                                                  06/05/18 Page
                                                            Page14
                                                                 14ofof21
                                                                        21PageID:
                                                                           PageID:230
                                                                                   88


                            STATEMENT OF CI.AIMS CONTINUED

On 10/22/2015, a Diagnostic and Care Level Formulation was completed by Psychology
Services. (See Attached Exhibit 8)
On 10/29/2015, I received a Memo from (SIS) Lt. Bittner whereas he determined that :my
sexual assault allegations was unsubstantiated. (See Attached Exhibit J)
On 11/02/2015, a General Administrative Note was placed in my file by Psychology
Services. (See Attached Exhibit 9)

On 11/03/2015, I was transferred from Fort dix FCI.
I used every Bureau;of Prisons Program Statement policy and constitutional amendment
to get the defendants to render me the protection that I deserved and needed until I
was transferred from such unsafe facility however to no avail. Each of the defendants
was well aware of the violent custom at Fort Dix FCI which was shown in the attached
Exhibit(s) H & I. The submitting of a transfer request by Fort Dix Staff did not
alleviate the immediate dangers that I faced while I was housed at Fort Dix FCI.
Fort Dix Staff each of the defendants was aware that I was subject to a substantial risk
of imminent sexual abuse and did not take the slightest action to protect me. The
defendants refused to move me closer to the officer's station which was located on the
First Floor of Building 5841 Housing Unit and would not allow me to put a makeshift
locking device on my cell door. None of the defendants made reasonable accommodations
to ensure my safety.

                                      FTCA CLAIMS

     The Bureau of Prisons Policy Statemen~s are commands to Government employees (each
Defendant), to discharge duties, tasks, and behavior in a particular and specific manner
which do not involve matters of discretion, choice, or options. Each of the Defendants'
own negligence and/or Dereliction of Duty contributed to me being sexually assaulted on
10/14/2015. The negligent violations are thus follows:
1.) VIOLATION OF PROGRAM STATEMENT 1040.04§551.90
"(PS) 1040.04§551.90, Bureau staff shall not discriminate against inmates on the basis
of race, religion, national origin, sex, disability, or political belief. This includes
the making of administrative decisions and providing access to work, housing and programs."
On 6/16/2015, I arrived at Fort dix FCI/West Unit. I had previously been diagnosed with
Gender Dysphoria prior to being housed at Fort Dix FCI, therefore I already had a treat-
ment plan in operation. I was housed in Building 5841 Housing Unit, in a (12) man
room with (11) men. Each of the defendants was aware that I was coming to that institution
and that I am Transgender, however made no reasonable housing accommodations to ensure
my safety.

On 7/7/2015, Counselor Hamel, objected to me being housed in a (2) man cell, because he
said that I had not been at the institution long enough. The length of time I was at
the institution was the only concern of Counselor Hamel. My safety was not Counselor
Hamel's concern.

On 7/10/2015, I was moved into a (2) man cell. Cell 207 which is located on the Second
Floor of building 5841 Housing Unit which is the last cell on the hallway. It is also
  Case
  Case 1:19-cv-16627-RMB-KMW
       1:17-cv-08911-RMB-AMD Document 12
                                      7-1 Filed
                                           Filed01/22/19
                                                 06/05/18 Page
                                                           Page15
                                                                15ofof21
                                                                       21PageID:
                                                                          PageID:231
                                                                                  89



the farthest cell from the Officer's station which is located on the First Floor. No
cells at FCI Fort Dix have locks on the doors. None of the defendants intervened when
Counselor Hamel instructed me to move to Cell 207, even in light of my safety concerns.
I remained in Cell 207 until 10/14/2015, where I was sexually assaulted. (See Attached
Exhibit(s): 1,2,A,B,3,4,C,E, I,H, 6,7 &T)
2.)   VIOLATION OF PROGRAM STATEMENT 3420.11, "Standards of Employee Conduct"
"(PS) 3420.11(6) Responsiveness. Inattention to duty in a correctional environment
can result in escapes, assaults, and other incidents. Employees are required to remain
fully alert and attentive during duty hours. Because failure to respond to an emergency
may jeopardize the security of the institution, as well as the lives of staff or inmates,
it is mandatory that employees respond imnediately, effectively, and appropriately
during all emergency situations."
"(PS) 3420.11, provides sanctions for employees who commit the following offenses:
Loafing, wasting time, sleeping on the job, or inattention to duty., Failure to respond
immediately to an emergency situation., Failure to observe safety precautions.,
Endangering the safety of or causing injury to staff, inmates or others through carelessness
or failure to follow instructions., Giving an inmate an order which could be hazardous
to health and safety, and Counduct which could lead others to question an employee's
impartiality."
'Ihe negligent actions of the defendant(s) in assigning me to   Cell 207 the last cell on
the Second Floor without a locking device and the cell which    is the farthest cell from
the officer's station located on the first floor contributed    to me being sexually
assaulted. The defendant(s) also refused to allow me to put     a makeshift locking device
on the cell door.
     Had each of the defendants responded immediately, effectively and appropriately,
I would not have been sexually assaulted on 10/14/2015 in Cell 207.

3.)   VIOLATION OF PROGRAM STATEMENT 5270.11, "Special Housing Unit"
"(PS) 5270.11§541.20. Purpose. this subpart describes the Federal Bureau of Prisons'
 (Bureau) operation of special housing units (SHU) at Bureau institutions. The Bureau's
operation of SHU is authorized by 18 U.S.C. 4042(a)(2) and (3). a. Program objectives.
'Ihe expected results of this program are: Inmates are housed in the least restrictive
setting necessary to ensure their own safety, as well as the safety of staff, other
inmates and the public. A safe and orderly environment will be provided for staff
and inmates."
"(PS) 5270.11§541.27 Protection Case Placement in Administrative Detention Status.
You may be placed in administrative detention status as a protection case in the
following circumstances:
(d) Staff Concern. Based on evidence, staff believe your safety may be seriously
jeopardized by placement in the general population. When an inmate is placed in
Administrative Detention for an investigative period and the threat is verified,
correctional officials should seek alternative housing, by transferring the
threatened inmate either to the general population of another institution or to a
special-purpose housing unit for inmates who face similar threats with conditions
comparable to those of the general population."
  Case
  Case 1:19-cv-16627-RMB-KMW
       1:17-cv-08911-RMB-AMD Document 12
                                      7-1 Filed
                                           Filed01/22/19
                                                 06/05/18 Page
                                                           Page16
                                                                16ofof21
                                                                       21PageID:
                                                                          PageID:232
                                                                                  90


Each of the defendants was in agreement that Fort dix FCI could not provide proper
security for me. Based on the issues I repeatedly raised in the attached Exhibits, on
9/21/2015, the attached Exhibit F was submitted which specifically stated, "On September
4, 2015, it was determined by the Gender Identity Dysphoria Committee (GID) that inmate
shorter should be transferred based on the configuration of the institution and the
housing units. Based on the physical layout of this facility FCI Fort Dix cannot
provide the same type of supervision as in other institutions." Furthermore the
attached Exhibit(s) I & H, clearly show that violence and sexual abuse was rampanted
at FCI Fort Dix, however not one of the defendants placed and/or advocated for my
placement in the (SHU) for my protection.

4.)   VIOLATION OF PROGRAM STATEMENT 5290.15, "Intake Screening"

"(PS) 5290.15§522.20. Bureau of Prisons staff screen newly arrived inmates to ensure
that Bureau health, safety, and security standards are met.]
2. Summary of Changes. This revision clarifies the intake screening procedures for inmates
with a history of aggressive sexual behavior or who have been victims of sexual assault.

(PS) 5290.15522.2l(a)[(l) During the social intake screening process, the interviewer
shall review the PSI and the Inmate Central File for any documentation indicating the
inmate has a history of sexual aggressive behavior or has recently been the victim of
a sexual assault. In such cases, the interviewer shall immediately forward a copy of
the Intake Screening Form and any other comments to Psychology Service for appropriate
folow-up and or assessment."
"(PS) 5290.15(9) Housing. Staff making quarters assignments for a newly arrived inmate
shall review the result of intake screening to ensure restrictions are noted prior
to assignment."

Not one of the defendant(s) adhered to these policies, in that on 6/16/2015, I arrived
at Fort Dix FCI/West Unit. During the Intake Interview, I clearly disclosed prior
sexual victimization which was forwaded to all the defendants as well as my being
Transgender, however no reasonable accommodations was made to ensure my safety. The
defendants negligence eventually lead to my being sexually assaulted on 10/14/2015.
(See Attached Exhibit(s) A,1,2,B,3,4,C,D,E,5,F,G,H & I)

5.)   VIOLATION OF PROGRAM STATEMENT 5324.12§115.21(a) & (c)
None of the defendants ensured that a uniform evidence protocol that maximized the potential
for obtaining usable physical evidence per this policy was used. The clothing I was
wearing when I was sexually assaulted was not perserved properly if at all to attempt
to obtain Inmate Michael Garcia #40236-424 DNA and/or other forensic data. My clothing
was touched by various employees and was not collected until after I was placed in the
SHU. The officer that stripped me out threw my clothing into a laundry bend with other
inmates dirty clothing. He did not readily retrieve my clothing after I told him that
my clothing would be evidence in a PREA sexual abuse investigation. I was not given a
forensic medical examination, on-site or off-site for medical or evidentiary. Lt. Bittner
(SIS) and Dr. Carl Sceusa MD/CCHP was responsible for such issues however did not adhere
to this policy and none of the Supervisory Defendants ensure that they did so.
6.)   VIOLATION OF PROGRAM STATEMENT 5324.12§115.34(a), (b)
None of the defendants particularly Lt. Bittner (SIS), did not promptly collect and/or
preserve my clothing for DNA and/or forensic testing without compromising the integrity
 Case
 Case 1:19-cv-16627-RMB-KMW
      1:17-cv-08911-RMB-AMD Document 12
                                     7-1 Filed
                                          Filed01/22/19
                                                06/05/18 Page
                                                          Page17
                                                               17ofof21
                                                                      21PageID:
                                                                         PageID:233
                                                                                 91


of such evidence and none of the other defendants who are Lt. Bittner's Supervisors
intervened to ensure that he did so.
7.)   VIOLATION OF PROGRAM STATEMENT 5324.12§115.35(a)(2) & (b)
Dr. Carl Sceusa MD/CCHP did not preserve any/or all evidence of sexual abuse. Neither
did he refer me off-site for a medical or evidentiary forensic examination and none of
the other defendants who are Dr. Carl Sceusa MD/CCHP supervisors intervene to ensure
he did so.

8.)   VIOLATION OF PROGRAM STATEMENT 5324.12§115.41(a),(d),(g) & (i)
This policy instructs Bureau staff to screen for risk of victimization using the information
obtained in the Intake Screening pursuant to (PS) 5290.15 for the purpose of treatment
and security and management decisions, such as housing and cell assignments.
Each defendant was well aware of my "at risk" for victimization however made no reasonablE
accommodations to ensure my safety. 1he defendants was negligent for housing me in
Cell 207 which contrLbuted to me being sexually assaulted on 10/14/2015.
9.)   VIOLATION OF PROGRAM STATEMENT 5324.12§115.42(a),(b), & (e)
"(PS) 5324.12§115.42 Use of Scree>1ing Information    (a) 1he agency shall use information
from the risk screening required by§ 115.41 to inform housing, bed, .... , assignments
with the goal of keeping separate those inmates at high risk of being sexually
victimized from those at high risk of being sexually abusive.
(b) 1he agency shall make individualized determinations about how to ensure the safety
of each inmate.
(e) A transgender or intersex inmate's own views with respect to his or her own safety
shall be given serious consideration."
Each defendant was well aware of my "at risk" for victimization as well as my many
request for a transfer however made no reasonable accommodations to ensure my saefty.
1he defendants admitted to not being able to protect me and acknowledged the rampant
violence and sexual assaults at FCI Fort Dix. Exhibit(s) F, I, and Hare proof of
these facts. Had the defendants adhered to this policy I would not have been sexually
assaulted in Cell 207 on 10/14/2015.

10.) VIOLATION OF PROGRAM STATEMENT 5324.12115.43(a), (c), & (d)(1) &   ill
"(PS) 5324.12§115.43 Protective Custody. (a) Inmates at high risk for sexual
victimization shall not be placed in involuntary segregated housing unless an
assessment of all available alternatives has been made, and a determination has
been made that there is no available alternative means of separation from likely
abusers.                                                                       ·
(c) The facility shall assign such inmates to involuntary segregated housing only
unitl an alternative means of separation from likely abusers can be arranged, and such
an assignment shall not ordinarily exceed 3. period of 30 days.
(d) If an involuntary segregated ~ousing assignment is made pursuant to paragraph
(a) of this section, the facility shall clearly document:
     (1) the basis for the facility's concern for the inmate's .safety; and
     ( 2) The reason why no alternative means :)f s:~paration can be arranged.
None of th3 defendant advo::ated and or adhered to this policy to ensure my safety
which event,1ally lead to me being sexually assaulted on 10/14/2015. (See Attached
Exhibit(s) 1,2,A,B,3,4,C,E,I,H,6,7,&T)
Case
Case 1:19-cv-16627-RMB-KMW
     1:17-cv-08911-RMB-AMD Document 12
                                    7-1 Filed
                                         Filed01/22/19
                                               06/05/18 Page
                                                         Page18
                                                              18ofof21
                                                                     21PageID:
                                                                        PageID:234
                                                                                92

                        STATEMENT of CLAIMS CONTINUED


 11.) VIOLATION OF (PS) 5324.12§115.62
On 6/16/2015, I was received at Fort Dix FCi/West Unit.   I was originally
housed in a (12) man room with (11) men.   I brought to the attention of
each of the defendants my substantial risk of imminent sexual abuse
danger given the fact that I am TRANSGENDER.   After going back and forth
with the defendants, I was allowed to move into a (2) man cell.   On
7/10/2015, I moved in cell 207 on the Second Floor of building 5841.
Cell 207 is the farthest cell away from the officer's station, which is
located on the first floor of building 5841.   On 8/11/2015, my room
mate inmate howard Sanders was moved out only for Counselor Hamel to
move a sex offender in the cell with me.   On 8/12/2015, the sex offender
was moved, however I begin a crusade to get transferred to another
institution with secure housing.   I was put in for a transfer, however
during the time waiting to be transferred, I was sexually assaulted.
Each of the defendants was aware that I was subject to a substantial
risk of imminent sexual abuse and did not take even the slightest action
to protect me.   The defendants refused to move me closer to the officer's
station which is located on the first floor and would not allow me to
put a makeshift locking device on my door.   None of the defendants made
any reasonable accommodations to ensure my safety.

12.)VIOLATION OF (PS) 5324.12§115. 71(a) & (c)
None of the defendants ensured that my sexual assault investigation was
conducted promptly, impartially and/or thoroughly.    I was sexually
assaulted on 10/14/2015, at approximately 1:45am.    I was half examined
in medical by Dr. Carl Sceusa MD/CCHP then placed in the SHU approximately
6:05am.  I was not interviewed by (SIS) Lt. Bittner until 10/15/2015,
some (7) full days after my sexual assault.    (SIS) Lt. Bittner did not
conduct my interview thoroughly, in that he failed to ask me what was
my perpetrator wearing in an effort to retrieve those items for DNA
and/or forensic testing.   During the interview, I clearly identified
my perpetrator to (SIS) Lt. Bittner as Inmate Michael Garcia #40236-424.
Non~ of the other defendants who are Lt. Bittner (SIS) supervisors
intervene to ensure Lt. Bittner (SIS) did his job in compliance with
this policy.

13.)VIOLATION OF (PS) 5324.12§115. 72
The end result of my sexual albuse investigation was determined by
(SIS) Lt. Bittner to be unsubstantiated.   My prepetrator Inmate Michael
Garcia #40236-424 was never subject to any investigations be it
administrative and/or criminal prosecution, because none of the defendants
ensured that a uniform evidence protocol which could have maximized
the potential of obtaining usable physical and/or forensic evidence.
Inmate Michael Garcia #40236--424, touched all over my body, inserted his
fingers and his tongue (oral sodomy) into my anus.   He cut me (7) times
during the sexual assault, so physical, DNA and forensic evidence was
present on my body and possibly my clothing that would have conslusively
identified him as my perpetrator.   Inmate Michael Garcia #40236-424, have
DNA on file with the Bureau of Prisons and the United States Marshalls
Service per applicable laws.   The only reason why my sexual abuse
investigation was not substantiated is simply because of the DERELICTION
of DUTY of each of the defendants in failing to protect me, failing
to intervene and failing to investigate.
Case
Case 1:19-cv-16627-RMB-KMW
     1:17-cv-08911-RMB-AMD Document 12
                                    7-1 Filed
                                         Filed01/22/19
                                               06/05/18 Page
                                                         Page19
                                                              19ofof21
                                                                     21PageID:
                                                                        PageID:235
                                                                                93



14.) VIOLATION OF (PS) 5324.12§115.82(a)
The perpetrator penetrated my anus with his fingers and mouth (oral
 sodomy). I was also cut (7) times durning the sexual assault.   After
making several attempts to be screened for infectious, transmissible
disease(s), Fort Dix Staff made no attempt to perform such before I
was transferred.   Other than receiving a Tetanus shot on 10/16/2015,
at my request, I did not receive any other prophylactic medication
while housed at Fort Dix FCI.

15.) VIOATION OF (PS) 6031.04(42)
 In the Patient Care Program Statement, "Sexual Assault Prevention and
 Intervention", clearly states, (b) "In order not to compromise medical
 evidence on an inmate who reports a recent sexual assault, it is
 recommended that the inmate be transported to a community facility/rape
 crisis center that is equipped (in accordance with local laws) to
 evaluate and treat sexual assault victims.  Only in institutions where
extreme security concerns exist may in-house physicians be used to
provide treatment, examination, and forensic evidence gathering to
inmates who report sexual abuse/assault".

Had any of these policies been followed Inmate Michael Garcia #40236-424
would have been prosecuted for the crime he committed of sexually
assaulting me.  None of the defendants afforded me the opportunity to
get justice and furthered the victimination by failing to do their job.

Each of the defendants breached their duty to protect me.

                            STATEMENT of CLAIMS END
I
    ,.,-   Case
           Case 1:19-cv-16627-RMB-KMW
                1:17-cv-08911-RMB-AMD Document 12
                                               7-1 Filed
                                                    Filed01/22/19
                                                          06/05/18 Page
                                                                    Page20
                                                                         20ofof21
                                                                                21PageID:
                                                                                   PageID:236
                                                                                           94




               8.         Do you request a jury or non-jury trial? (Check only one)

                                                rt} Jury Trial ( ) Non-Jury Trial


               I declare under penalty of perjury that the foregoing is true and correct.



               Signed this             31st day of _MA_Y_ _ _ _ _ , 20_18 _




                                                                       USPS TRACKING#     9114 9011 8986 6469 2798 35
                                                                       & CUSTOMER             For Tracking or inquiries go to USPS.com
                                                                       RECEIPT LABEL (ROLL)   or call 1-800-222-1811.


               (*EACH PLAINTIFF NAMED IN THE COMPLAINT MUST SIGN THE COMPLAINT
               HERE. ADD ADDITIONAL LINES IF THERE rs MORE THAN ONE PLAINTIFF.
               REMEMBER, EACH PLAINTIFF MUST SIGN THE COMPLAINT).




               DNJ· ProS e-0 0 6-ProSe PrisCvRgh ts Cm p Frm-ST AN DAR D-(R ev.05-2013)                                                  Page 7
                                                                                                  Case
                                                                                                  Case 1:19-cv-16627-RMB-KMW
                                                                                                       1:17-cv-08911-RMB-AMD Document 12
                                                                                                                                      7-1 Filed
                                                                                                                                           Filed01/22/19
                                                                                                                                                 06/05/18 Page
                                                                                                                                                           Page21
                                                                                                                                                                21ofof21
                                                                                                                                                                       21PageID:
                                                                                                                                                                          PageID:237
                                                                                                                                                                                  95




 ~~r-,~~~1~ ;,.,~
              ~
                  ·I·~·(·.···.-~.-,.·
                      0
                        'fi"i
                          1
                               ~-\
                                     ! ::;
                                                           . ,
                                                                           >·1····11,>E-IJE.·.,E.E.,,
                          ,..---~-----~lllllllllll!l!!!!!'l!!!l!!!!!!l!I,"'""!'~'",.,.."''~ ·




                                                                                ~-~t2!::              H.~.~z
                                                                                                            .  .·.
                                                                             =-=,-= :: . .. ..... ,.,.., ·,,,.,, :
                                                                                                                ~.~.~2,;:   ~-~-~2!:
                                                                                                                                                                      --




                                                                                                                                                                .iiib...-
                                                                                                                                                                            -    - -:- ·"--   ---




                                                                                                                                                                                              e: W;
                                                                                                                                                                                                    · · .... ~:




                                                                                                                                                                                                           ·•     4   '
                                                                                                                                                                                                                          '




                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                  ....... ·- mn




                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                  ".< I
                                                                                                                                                                                                                                                  '.'..
                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                          1M,   It




                                                   --~ ......_
                                                                                                                                                                                                                                                  •
                                              -


                                                                                                                                                                                                                                                  i-rt
           p RI QR. I TY
                       ..                                                                   --'.'t.l\.MAlE
                                                                                                         "
                                                                                                                I                                            ,'•,.,
                                                                                                                                                                                                                                -1                ~~

              * M A I L *.·.· . ·;.· . .
                                                                                ®,                                                                                                                                                                Eti~
                                                                                                                    .FROM:                                                                                                                         Q
                                                                                                                                                                                                                                                  :t;'§,

c,                                                                                                                              JLl344017c;,
                                                                                                                                      Christoohc Sh"r1r;r
                                                                                                                                      Federn! C,1rrr,cJ1(:>llll lnstitul u,1
                                                                                                                                                                                                                                                  12,·.:
                                                                                                                                                                                                                                                  ~<
                                                                                                                                                                                                                                                  .!~-
                                                                                                                                                                                                                                                  ,,

  ..
  d                                                                                                                                   PO BO:.< 179800

                                                                                                                                                                                                                                                   ..
                                                                                             ~.~.~z:-
                                                                                                                                                                                                                                                   g~
  ',
  <
            Ifill    DATE OF DELIVER>SPl':i\Fliib:,. · ~ ·
                                                                                       '
                                                                                                                                      Miw•i FL '33177
                                                                                                                                      U11itu1 Sl11tcs
                                                                                                                                                                                                                                                  a'\
                                                                                                                                                                                                                                                  '8 -~ '
                                                                                                                                                                                                                                                  ·-
  0
                                                                                                                                                                                                                                                   ~ ~
  i
  'l         a.      USPS TRACKING'" INCLUDED• .                                                                                                                                                                                                   !:"jij
                                                                                                                                                                                                                                                   Si t;
                                                                                                                                                                                                                                                   ,      0
  ~
  a          $       INSURANCE INCLUDED*
                                                                                                       . ,~-                                                TO:
                                                                                                                                                                                                                                                  ,a
                                                                                                                                                                                                                                                  ;.~.                    I
  3
           ~
                                                                                                                                                                                                                                                  ]:,,,
                                                                                                                                                                                                                                                                     ''
 l                   PICKUP Avf~BLE_
                                         !,             ~ E C f'. I V I: 0                                                                                                                                                                     H
                                                                                                                                                                                                                                                  /il~
                                                                                                                                                                                                                                                                      '


                                                                                                                                                                                                                                                                     I
                     • Dome,Uc only
  ~
  &
  !;
                                \ ~J      ~
                                                                 JU~J - 5 2!J'I'
                                                                                                  ~
                                                                                                               »                                      <->21344-017 "-'
                                                                                                                                                                           Clerk Of The District Court
                                                                                                                                                                           PO BOX 2797
                                                                                                                                                                           Camden. NJ 08101
                                                                                                                                                                                                                                                  n~
                                                                                                                                                                                                                                                  -~ ~
                                                                                                                                                                                                                                             / i~·-
                                                                                                                                                                                                                                                  -g ,2

                                                        A"f~:}'J.._,-                -, "     r                                                                            United States
                                                                                                                                                                                                                                                  0.~~
                                                                                                        '
  "                                               :··   l"J\.d ;Jt~'f .... i,1).::•f,·      C\.s.~                                                                                                                                                 ~      "ci
  [                                                                                                                                                                                                                                                00




  i
  0

  ~
            WHEN USED INTERNA~k
              A CUSTOMS DECLARA
             LABEL MAY BE REOUIR - D.
                                      LY,
                                         -w·c
                                              -
                                                                    -       -
                                                                                                                L
                                                                                                               -;;I
                                                                                                                  UNfTEDST/1TES
                                                                                                                                                                                                                                _J                a o

                                                                                                                                                                                                                                                  t~
  3                                                                                                            ~ p0Sfl1LSERVICE,,,




                                                                                                                                                             .~!~'"~
                                                                                                                                                             ::;~



           IIIIIIIII Illlllllllll lllll IIIIIIIIIll                     EP14F July 2013
                                                                                                                9114 9011 8986 6469 2798 35

                                                                                                               VISIT US AT USPS.COM®                                                          ,•I.        UNITEDSTL1TES
                                                                                                                                                                                                                                            !~
              PS00001000014                                             OD: 12.S x 9.5                         ORDER FREE SUPPLIES ONLINE


                                                                                                                                                                                                                          ,.;,N'.{¥"
                                                                                                                                                                                                                                           ·~~j
                                                                                                                                                                                                                                            ,w" ,,:
~---
